DISSENTING OPINION OE
MR. JUSTICE WOLE.
I agree with the majority opinion that dedication may a.ris¿¡ in Porto Eico just as it may in the United States. Indeed, I agree with so much of the opinion as tends to support the doctrine of dedication, especially in so far as said doctrine is founded on a kind of estoppel. But whether dedication may he supposed to arise from a grant or from estoppel or any other principle, the facts to show the existence of such dedication must he stated in the complaint. I find the complaint lacking in this regard. To my mind there is- nothing therein that shows either a grant or an estoppel. The statement that the road is a neighborhood road is to state the conclusion. In other words, that a dedication has arisen. Why is it a neighborhood road3'1 The complaint, to my way of thinking, does not state. It admits that the road crosses the land of the defendant, and by implication admits that the proprietorship or ownership was in the defendant or her privies. The averment most nearly resembling a grant or an estoppel is that the predecessors of defendant had respected the neighborhood road. “ Respected ” is not inconsistent with “consented,” hut it may mean considerably less. No fact is introduced into the complaint to change what may be a mere act of toleration into an estoppel or a *598grant. "Hie case of Plazwela Sugar Co. v. Torres, citeh in flie majority opinion, shows, citing the code, that acts of 'mere toleration give no title and the facts proved hy the Plazuela Sugar Co. were probably just as strong to show an estoppel as here.
But taking the complaint as a whole, it is evident that the complainant was relying on a. prescriptive right and not on anything like a dedication. A prescriptive period of twenty years is alleged and it is my opinion that the pleader intended nothing else. While pleadings are to he construed liberally, the meaning of words should not he extended to give a complainant a right for,which the basic facts are wanting.
It seems to me, moreover, that in the case of Farr v. Wheelwright, 163 Pac. 256-257, the facts in favor of dedication were even stronger than here. A consent was alleged in that case and a dedication was the basis of the action.
If the complainant had alleged that the defendant had acquiesced in public improvements on the road, or asked for protection thereon, or any other similar fact, an estoppel might have arisen, lmt there is nothing of this sort in the complaint.